Citation Nr: 1328415	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability evaluation on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to November 
1982.  
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefits sought on appeal.

The Veteran perfected an appeal of an August 2004 rating 
decision that granted a compensable rating of 10 percent for 
his low back disorder.  The decision did not address the 
Veteran's employability, but his reports at VA examinations 
raised the issue of individual unemployability.  Hence, the 
Board took jurisdiction of the TDIU claim on appeal.  See 
Rice v. Shinseki, 22 Vet. App. 407 (2009).
  
Pursuant to the Veteran's request, a Board hearing was 
scheduled and rescheduled on several occasions.  The Board 
remanded the case in April 2011 so that a hearing could be 
scheduled.  An October 2011 RO letter informed the Veteran 
his hearing was scheduled for December 1, 2011, he failed to 
appear for his hearing.  To date. there is no record of a 
request for a rescheduling of the hearing.  Hence, the 
hearing request is deemed withdrawn. See 38 C.F.R. § 
20.702(d) (2012).

The Veteran has a Virtual claims file, which is a highly 
secured paperless repository, associated with his appeal.  
The Board has considered the documents in both files while 
reviewing this appeal.


FINDINGS OF FACT

1.  The AMC exhausted all reasonable efforts to comply with 
the January 2013 Board remand.

2.  The Board remanded the case for a VA examination to 
address the issue of employability.

3.  The Veteran, without good cause, failed to report for VA 
examination to evaluate his employability.


CONCLUSION OF LAW

The claim of entitlement to TDIU is denied as a matter of 
law.  38 C.F.R. § 3.655(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Requirements

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without 
review of the evidence of record.  See 38 C.F.R. § 3.655.  
Further, when requested information is not furnished within 
one year, claims are considered abandoned.  See 38 C.F.R. § 
3.158. 
 
The United States Court of Appeals For Veterans Claims 
(Court) held the burden was upon VA to demonstrate notice 
was sent to the claimant's last address of record and that 
the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  In dicta, however, the 
Court stated that in the normal course of events it was the 
burden of the Veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no 
burden on VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  
Id.  The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Analysis

In January 2013, the Board remanded the case to AMC so that 
an examination could be scheduled to address the Veteran's 
claim of unemployability.  In a February 2013 letter, the 
AMC informed the Veteran additional evidence was needed and 
included VA Forms 21-4142 to obtain the necessary releases.  
In February 2013, the AMC asked a VA medical center (VAMC) 
to schedule the Veteran for an examination.

A March 2013 letter from AMC to the Veteran informed him the 
Northport, New York ,VAMC, had informed the AMC the Veteran 
failed to report.  Documentation in the claims file reflects 
that the AMC discovered that the Veteran's known current 
address was different from the one noted in the February 
2013 examination request.

The March 2013 AMC letter was sent to the address revealed 
by the Address Check, and it informed the Veteran of the 
consequences for failing to report to a scheduled 
examination without good cause.  The AMC again requested the 
Veteran be scheduled for an examination.  The request 
additionally alerted the Northport VAMC that the Veteran's 
address was different from that reflected in the Veterans 
Health Administration data base.

A June 2013 VA Form 21-0820, Report of General Information, 
reflects the AMC contacted the Northport VAMC, and a clerk 
informed the AMC representative the Veteran had not been 
seen at that facility since September 2011; another address 
verification was performed, and the Veteran could not be 
contacted via telephone.

A June 2013 AMC letter informed the Veteran that VA 
treatment records had not been obtained and asked him if he 
had any in his possession.  The letter also informed the 
Veteran that the Northport VAMC had advised AMC that he 
again failed to report for his examinations.  The letter 
also informed the Veteran the VA system had conflicting 
mailing addresses for him, and efforts to contact him via 
telephone had been unsuccessful.  He was asked to contact 
the AMC, the RO with jurisdiction of his claims file, or the 
Northport VAMC with his most current contact information.

The above events were noted in the June 2013 Supplemental 
Statement of the Case (SSOC).

VA may rely on the "last known address" shown of record, and 
the burden is on a claimant to keep VA apprised of his or 
her whereabouts.  Thompson v. Brown, 8 Vet. App. 169, 175 
(1995).  In Lamb v. Peake, 22 Vet. App. 227, 232 (2008), the 
Court noted the RO in that case had sent a letter notifying 
the claimant of the VA examination, to which he failed to 
report, and a second letter informing him that his payments 
were going to be discontinued due to his failure to report 
to that VA examination.  Both letters were returned 
unclaimed. The Court found no Due Process violation in light 
of the VA's attempts to notify the Veteran failed because he 
did not keep VA inform informed of his current mailing 
address: "the notices of examination and suspension of 
benefits were mailed [to] the appellant's correct mailing 
address at the time they were mailed."  Id. at 213.

The VAMC notice letters to the Veteran are not of record, 
but the AMC letters informed him of the VAMC reports that he 
failed to report for the scheduled examinations.  The Board 
notes further that none of the AMC letters were returned by 
postal authorities as undelivered as addressed.  As a 
result, the Board finds additional efforts to schedule an 
examination would be futile.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  Notification for VA purposes is a 
written notice sent to the claimant's last address of 
record.  See 38 C.F.R. § 3.1(q).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the AMC, VAMC, or RO, with a reason for 
his failure to report, the Board is satisfied the Veteran 
failed to report to the scheduled 2013 VA examinations 
without good cause.  See 38 C.F.R. § 3.655(b).  Therefore, 
the claim for a TDIU must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
Finally, the Board finds that notwithstanding the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, no undue prejudice to the Veteran is evident by 
a disposition by the Board herein, as the amended provisions 
of the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see 
also 38 C.F.R. §§ 3.159, 3.326.
For the reasons set forth above, the Board finds the 
Veteran's claim for a TDIU lacks legal merit under the law 
and, therefore, there is no reasonable possibility further 
assistance or development of the claim at the AMC/RO level 
will result in a grant of any benefit sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis, 6 Vet. 
App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds further development is not warranted and the 
Veteran is not prejudiced by this final appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
In light of the fact the Veteran's failure to report for the 
2013 VA examinations is without good cause, his claim for a 
TDIU must be denied. 38 C.F.R. § 3.655(b).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


